Mr. Justice Gest delivered the opinion of the court. Judgment was rendered against appellant by the justice of the peace before whom this suit was begun and therefrom he appealed to the Circuit Court, where, after a jury trial, judgment was again entered against him for the same amount, $200. The suit is upon a promissory note. The plea of the defendant is non est factum. The claim of the defendant is that he signed the note as a witness merely and not as maker. "We find no error in the rulings of .the court upon the admission of evidence or in the matter of instructions. The cause was fairly tried. The trial judge and jury saw and heard the witnesses. The evidence was conflicting. It is the peculiar province of the jury to determine the weight of the evidence; they found for the plaintiff and the trial judge has approved their verdict. We cannot interfere in such case unless we can see that the .verdict is clearly against the weight of the evidence. The judgment is affirmed. Affirmed.